Title: Account with the Estate of James Franklin, Junior, 4 April 1763
From: Franklin, Benjamin
To: Franklin, James, Jr.


Philada. April 4. 1763.
Dr Mr James Franklin Decd. Dr to B Franklin,Sterling Mo.

  
  
  
  
  
  

1758. Feb. 23.
For a Parcel of Printing Letters, for which he gave his Bond
}
94.
0.
5




Int. on Do. to Aug. 12. 1762 being 4.Y. 5.M. 20.D.
}
  25.
  4.
  1¾





119:
4:
6¾



Recd. Augt. 12. 1762 100 Dollars at 4s. 7d. Sterlg.
}
  22.
  18.
  4





96:
6.
2¾



Intr. on £96. 6s. 2¾d. to Octr. 22. 1762 being 2 Mo. 10 Days
}
  1.
  1.
  0





£97:
7:
2¾



Recd. Oct. 22. per Capt. All, 174 Dollars at 4s. 7d.
}
  39.
  17.
  6





57:
9:
8¾



Intr. On £57. 9s. 8¾d. to Mar. 31. 1763. being 5 Mo. 9 Days
}
  1.
  8.
  9¼





58:
18.
6



Recd. Mar. 31. 1763, 46 Dollars at 4s. 7d.
}
  10.
  5.
  10





48:
12:
8



1759 Mar. 1.
For a Parcel of Stationary cost
  
95.
5.
3



By Agreement with J.F. whatever Money I laid out for him in England he was to give his Bond and pay Intr. for, from the Time of my Disbursement. He accordingly gave his Bond for the Printing Letters, and should have done it for the Stationary, but omitted it. The Interest however ought to be paid me, as I had no Profit on the Goods; and it being 4 Years and 1
}
22.
17.
2



Mo. to April 1. 1763 is And I consign’d a Trunk of Books to him, to sell for me, on which he was to have 20 per Ct. Commissions, but never sent me any Account. Value
}
  36.
  14.
  3





£203:
9:
4



This Note £15. 1s. 1d. Pensa. Currency is Sterling at 4s. 7d. per Dollar
}
9.
  14.
  –





£213:
3:
4



Errors excepted

Sterling



B Franklin







Ja Franklin


  
  Dr
  
  
  Cr
  


32.
14.
  6
6.
18.
9


4
6
  3
13.
  2.
  6


7.
17.
  6
20.
1.
3


1.
19.
  0



–
3
  –
  


4.
3.
  4
  


8.
12.
  6
  


3.
7.
  6
  


  9.
  15.
  –
  


73
18:
  7
  



